        Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 1 of 33




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

IN RE: CIVIL CASES ASSIGNED
TO UNITED STATES DISTRICT
JUDGE STEVEN D. GRIMBERG

           STANDING ORDER REGARDING CIVIL LITIGATION

      This case has been assigned to United States District Judge Steven D.

Grimberg. These guidelines are furnished to inform the parties and their counsel

of the policies, procedures, and practices of this Court, and to promote the just,

speedy, and economical disposition of cases. This Order, in combination with the

Civil Local Rules of the United States District Court for the Northern District of

Georgia and the Federal Rules of Civil Procedure, shall govern this case,

superseding any previous case instruction orders. In the event a Magistrate Judge

is assigned to this case, orders issued by that judge, rather than this Standing

Order, shall govern while the case is pending before the Magistrate Judge.

      Each counsel of record and pro se party is required to sign and file, within

10 days after entry of this Order, a Certificate of Compliance in a format

consistent with the Certificate of Compliance attached as Exhibit B. The signed

Certificate should not be mailed to Chambers.
           Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 2 of 33




                                        TABLE OF CONTENTS

I.    CASE ADMINISTRATION .................................................................................. 5

      a.       Contacting Chambers ................................................................................ 5

      b.       Courtesy Copies of Documents ................................................................ 5

      c.       Attorney Leaves of Absence ..................................................................... 6

      d.       Pro Se Parties ............................................................................................... 6

II.   CASE MANAGEMENT ........................................................................................ 6

      a.       Removed Cases ........................................................................................... 6

      b.       Responses to Pleadings.............................................................................. 7

      c.       Amended Complaints and Motions to Dismiss..................................... 7

      d.       Motions for Temporary Restraining Orders or
               Preliminary Injunctive Relief .................................................................... 8

      e.       Brief Nomenclature .................................................................................... 8

      f.       Electronic Filing of Exhibits and Attachments ....................................... 9

      g.       Proposed Orders ......................................................................................... 9

      h.       Extensions of Time ................................................................................... 10

      i.       Extensions of Page Limits ....................................................................... 10

      j.       Page Limits for Objections to Reports and
               Recommendations by Magistrate Judges ............................................. 11

      k.       Footnotes .................................................................................................... 11

      l.       Conferences ............................................................................................... 12

      m.       Requests for Oral Argument or Hearing on Motions ......................... 12


                                                            2
            Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 3 of 33




       n.        Mediation ................................................................................................... 12

       o.        Settlements................................................................................................. 13

III.   Discovery .............................................................................................................. 13

       a.        General Principles of Discovery ............................................................. 13

       b.        Joint Preliminary Report and Discovery Plan ...................................... 13

       c.        Initial Disclosures ..................................................................................... 14

       d.        Written Discovery Responses ................................................................. 14

       e.        Depositions ................................................................................................ 16

       f.        Discovery Disputes .................................................................................. 17

       g.        Discovery Period Extensions .................................................................. 18

       h.        Confidentiality Agreements, Protective Orders, Motions
                 to Seal ......................................................................................................... 19

IV.    Summary Judgment ............................................................................................ 21

       a.        Record Citations ....................................................................................... 21

       b.        Statements of Undisputed or Disputed Material Facts....................... 22

V.     Trial ........................................................................................................................ 22

       a.        Proposed Consolidated Pretrial Order.................................................. 22

       b.        Final Pretrial Conference ......................................................................... 23

       c.        Courtroom Technology ........................................................................... 23

       d.        Trial Days ................................................................................................... 24

                 i.         Voir Dire ......................................................................................... 25

                 ii.        Courtroom Communications and Conduct .............................. 25

                                                                 3
           Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 4 of 33




                 iii.     Exhibits............................................................................................ 26

                 iv.      Jury Charges ................................................................................... 27

Exhibit A: Qualifying Questions for Prospective Jurors ........................................... 29

Exhibit B: Certificate of Compliance ............................................................................ 30

Appendix—Special Instructions for Pro Se Litigants ................................................ 31




                                                             4
        Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 5 of 33




I.     CASE ADMINISTRATION

       a.    Contacting Chambers

       The Courtroom Deputy Clerk, Alisha Holland, is your principal point of

contact on matters related to this case. Neither counsel nor the parties should

discuss the merits of their case with the Courtroom Deputy Clerk or any of the

Court’s law clerks.

       Communications with Chambers should generally be made by email, with

all   counsel   or    parties   copied,   to   Courtroom    Deputy    Holland     at

Alisha_Holland@gand.uscourts.gov. If necessary, counsel or parties may also

contact Chambers by telephone (404-215-1470), or by mail or hand delivery:

             The Honorable Steven D. Grimberg
             ATTN: Courtroom Deputy Alisha Holland
             1767 United States Courthouse
             75 Ted Turner Drive, S.W.
             Atlanta, Georgia 30303-3309

Counsel and parties are cautioned that the Court, in its discretion, may file on the

docket any written communications, including emails, submitted to Chambers.

       b.    Courtesy Copies of Documents

       Courtesy copies of filings should not be provided to the Court unless

requested.




                                          5
           Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 6 of 33




      c.       Attorney Leaves of Absence

      Counsel are encouraged to review their calendars and submit as early as

possible any requests for leave(s) of absence. Leave requests shall comply with

LR 83.1(E)(3), NDGa. Accordingly, requests for leave for 21 days or more must be

made by motion. However, requests for fewer than 21 days shall be filed on the

docket rather than submitted via letter to Chambers.

      d.       Pro Se Parties

      Specific procedures applicable to pro se parties are contained in the

Appendix to this Standing Order and should be followed by individuals who are

not represented by counsel.

II.   CASE MANAGEMENT

      a.       Removed Cases

      For cases removed to this Court based on diversity of citizenship under

28 U.S.C. § 1332, the Court must evaluate whether it may properly exercise

jurisdiction based on the citizenship of individuals and entities. Therefore, in cases

where one or more parties is a limited liability company, partnership, or similar

entity, the removing party must provide the Court with the identity and

citizenship of each of the entity’s members and sub-members (or partners and sub-

partners), until the Court is left only with individuals or corporations to evaluate

for diversity of citizenship purposes.
                                          6
           Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 7 of 33




      b.       Responses to Pleadings

      A party filing an answer to a complaint, counterclaim, crossclaim, or third-

party complaint shall copy into its answer the paragraph of the pleading to which

it is responding and provide its answer to that paragraph immediately following.

      A responsive pleading must admit or deny each of the averments of the

adverse party’s pleading. For example, if the complaint alleges, “A copy of the

parties’ contract is attached as Exhibit A,” the defendant may not plead, e.g.,

“Defendant admits that Exhibit A is attached to the complaint,” or that “the

document speaks for itself.” Evasive denials such as these will be disregarded, and

the averments to which they are directed will be deemed admitted pursuant to

Fed. R. Civ. P. 8(b)(6).

      c.       Amended Complaints and Motions to Dismiss

      If, in response to a motion to dismiss, a plaintiff files an amended complaint

pursuant to Fed. R. Civ. P. 15(a)(1), the defendant-movant is directed to

determine—within 10 days after the filing of the amended complaint—whether

the pending motion to dismiss has been rendered moot. If so, the defendant shall

withdraw it.

      During the pendency of a motion to dismiss that would dispose of the entire

action, all discovery is automatically stayed until and unless the Court rules on the


                                         7
        Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 8 of 33




motion or otherwise directs. This stay includes all pretrial activity and deadlines,

such as the LR 16.1, NDGa conference, Joint Preliminary Report and Discovery

Plan, initial disclosures, and commencement of discovery. If a party believes good

cause exists for any or all pretrial activity to continue or deadlines to remain in

effect, notwithstanding the pendency of a motion to dismiss, the party may submit

a request to Chambers pursuant to the discovery dispute procedures outlined in

Section III.f. of this Standing Order. This automatic stay does not apply to partial

motions to dismiss or to any motions to dismiss filed after the commencement of

discovery.

      d.     Motions for Temporary Restraining Orders or Preliminary
             Injunctive Relief

      Any request for a temporary restraining order or for preliminary injunctive

relief must be made by separate motion. If a party requests such relief only in the

complaint or other pleading, but fails to file a separate motion seeking the same,

the request will not be considered until the merits of the case are addressed. After

filing an appropriate motion, the movant should contact Chambers to request

expedited consideration.

      e.     Brief Nomenclature

      Briefs should be titled on CM/ECF as follows: The initial brief of a movant

should be titled “[name of Party]’s Brief in Support of [name of motion].” The brief

                                         8
           Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 9 of 33




of the responding party should be titled “[name of Respondent]’s Response in

Opposition to [name of motion].” The reply of the moving party should be titled

“[name of Party]’s Reply in Support of [name of motion].”

      f.       Electronic Filing of Exhibits and Attachments

      The parties should make every effort to label all electronically uploaded

exhibits and attachments according to their content. For example, documents

should be uploaded as Ex. A: Smith Deposition; Ex. B: Employment Contract;

Ex. C: Jones Letter, etc., rather than simply Ex. A, Ex. B, and Ex. C. When

practicable, each party should file documents in a text-searchable PDF format.

Exhibits or attachments that are not referenced and relied on in the body of the

party’s submission will not be considered.

      g.       Proposed Orders

      For all consent, unopposed, or joint motions, a proposed order should be

filed along with the motion via CM/ECF. A Word version of the proposed order

should be attached to the CM/ECF filing receipt email and forwarded to

Chambers. Proposed orders on contested motions should not be filed or submitted

to Chambers unless specifically requested by the Court.




                                         9
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 10 of 33




      h.     Extensions of Time

      The Court is responsible for processing cases toward a prompt and just

resolution. To that end, the Court seeks to set reasonable, but firm deadlines.

Motions for extension of time, even if designated as joint, unopposed, or by

consent, will not be granted as a matter of course.

      Parties seeking an extension should explain with specificity the

unanticipated or unforeseen circumstances necessitating the extension and should

set forth a full timetable for the completion of the briefing for which the extension

is sought. E.g., if a defendant seeks additional time to file a motion to dismiss, the

request should include a proposed schedule for completion of the briefing,

including filing of the response and reply briefs. Parties should indicate whether

the opposing party consents to the request for an extension and the proposed

schedule. A proposed order should be filed along with the motion via CM/ECF.

If such a motion is filed less than three days prior to the deadline the parties seek

to extend, the parties should promptly alert Chambers to the filing via email.

      i.     Extensions of Page Limits

      As with motions for extension of time, requests for extensions of the page

limits prescribed by the Local Rules will not be granted as a matter of course.

Parties seeking an extension of the page limit must file such a motion at least three


                                         10
          Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 11 of 33




days in advance of the filing deadline and must explain with specificity the

circumstances necessitating additional pages. Parties should indicate whether the

opposing party consents to the request for additional pages. A proposed order

should be filed along with the motion via CM/ECF.

      If a party files a motion to extend the page limit at the same time its brief is

due, the extension request will be denied absent a compelling and unanticipated

reason.

      j.      Page Limits for Objections to Reports and Recommendations by
              Magistrate Judges

      Objections to Reports and Recommendations of Magistrate Judges

(and, when applicable, special masters), as well as responses to such objections,

shall be limited to 15 pages. Requests for an extension of this page limit must

follow the procedure set forth above.

      k.      Footnotes

      Footnotes must be in the same font type and size as the main text of the

filing, although they should be single-spaced. Substantive arguments included in

footnotes will not be considered.




                                         11
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 12 of 33




      l.     Conferences

      Parties are encouraged to request a conference with the Court when they

believe that it will be helpful, and they have specific goals for the conference.

Conferences may be requested via email to Chambers.

      m.     Requests for Oral Argument or Hearing on Motions

      The Court will consider requests for oral argument or a hearing on a

contested motion. Such a request should be filed as a separate motion. The motion

will receive favorable consideration if the requesting party represents that a

lawyer with less than five years of litigation experience will conduct the argument

(or at least a large majority of the argument), it being the Court’s belief that less

experienced lawyers need more opportunities for court appearances than they

usually receive.

      n.     Mediation

      Parties are encouraged to mediate their disputes, and to do so early in the

litigation process. On a joint or consent motion, discovery and other pretrial

deadlines will generally be stayed during the pendency of mediation.

      On request from any party, or on its own initiative, the Court may refer the

parties to court-ordered mediation before a United States Magistrate Judge

pursuant to LR 16.7(B), NDGa. There is no cost for this mediation service. Requests


                                         12
        Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 13 of 33




to mediate before a magistrate judge may be made jointly or ex parte by emailing

Chambers.

       o.    Settlements

       When all parties to a matter have reached a tentative settlement or agreed

to a settlement in principal, but have not yet completed all steps necessary to

document the settlement, they should alert the Court to this status by filing a

Notice of Settlement that indicates the amount of time needed to complete the

settlement process and dismiss the action.

III.   Discovery

       a.    General Principles of Discovery

       In conducting discovery, parties should be guided by courtesy, candor, and

common sense. Direct and informal communication among counsel is encouraged

to facilitate discovery and to resolve disputes without the need for Court

intervention.

       b.    Joint Preliminary Report and Discovery Plan

       A Word version of the proposed Scheduling Order that is filed along with

the Joint Preliminary Report and Discovery Plan (“Joint Report”) should be

attached to the CM/ECF filing receipt email and forwarded to Chambers. After

the Joint Report is filed, the Court may schedule a Rule 16 conference. Neither the



                                        13
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 14 of 33




timing of the Rule 16 conference or entry of the Scheduling Order shall delay the

start of discovery.

      c.     Initial Disclosures

      Initial disclosures should be as complete as possible based on the

information reasonably available to the parties at the time of disclosure. Responses

may not be reserved for later supplementation.

      d.     Written Discovery Responses

      The Federal Rules prohibit boilerplate and general objections in response to

written discovery requests. Parties should not carelessly invoke the usual litany of

rote objections, i.e., attorney-client privilege, work-product protection, overly

broad/unduly burdensome, irrelevant, or not reasonably calculated to lead to the

discovery of admissible evidence.

      A party shall not include in its response to a discovery request a “Preamble”

or a “General Objections” section stating that the party objects to the discovery

request “to the extent that” it violates some rule pertaining to discovery. Instead,

each individual discovery request must be met with every specific objection

thereto—but only those objections that actually apply to that particular request.

Otherwise, it is impossible for the Court or the party on which the discovery




                                        14
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 15 of 33




response is served to know exactly what objections have been asserted to each

request. All “General Objections” shall be disregarded by the Court.

      A party that objects in part and responds in part to a discovery request must

indicate whether the response is complete, i.e., whether additional information or

documents would have been provided but for the objection(s). For example, a

party is not permitted to raise objections and then state, “Subject to these objections

and without waiving them, the response is as follows . . . .” unless the party

expressly indicates whether additional information would have been included in

the response but for the objection(s).

      If a privilege objection is made, the claim must be supported by a privilege

log or statement of particulars sufficient to enable the Court to assess its validity.

In the case of a document, the privilege log or statement should specify the

privilege relied on and generally include: the date, title, subject, and purpose of

the document; the name and position of the author, and the names and positions

of all the recipients. In the case of an oral communication, the privilege log or

statement should include the privilege relied on and generally identify: the date,

place, subject, and purpose of the communication; and the names and positions of

all individuals present.




                                          15
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 16 of 33




      The parties are expected to observe the limitations regarding the number

and scope of interrogatories as stated in Fed. R. Civ. P. 26(b) and 33.

      e.     Depositions

      Barring extraordinary circumstances, all parties should be consulted, and

the convenience of counsel, witnesses, and the parties accommodated, before a

deposition is noticed.

      If counsel enter into stipulations at the beginning of a deposition, the terms

of each stipulation should be fully stated on the record. General stipulations such

as “all objections except as to form are reserved” are disfavored.

      Objections to the manner of taking the deposition, to the evidence, or to the

conduct of a party shall be noted on the record, but the evidence objected to shall

be taken subject to the objection. In the absence of a good faith claim of privilege

or witness harassment, instructions not to answer are rarely justified and may lead

to sanctions. Speaking objections and other tactics for coaching a witness during

the deposition are not permissible. Counsel are encouraged to try to resolve

deposition objections without the Court’s involvement.

      The Court will not permit the taking of depositions for the preservation of

testimony after the close of discovery, absent a good faith reason to do so. A party

must request the Court’s permission to conduct such a deposition.

                                         16
          Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 17 of 33




      f.      Discovery Disputes

      Parties are required to confer in good faith, by telephone or in person, before

bringing discovery disputes to the Court. The duty to confer is not satisfied by

sending a written document (e.g., email or letter) to the opposing party, unless

repeated attempts to confer by telephone or in person are unsuccessful.

      Parties must submit discovery disputes to the Court before filing a formal

motion. Thus, prior to the filing of a discovery motion (except for unopposed,

consent, or joint motions), the party seeking Court intervention must email

Chambers a statement outlining its position and requesting a conference with the

Court. All opposing parties must be copied on such emails. The statement shall

not exceed 500 words regardless of the number of issues presented. The party

initiating the request for a discovery conference may attach as an exhibit to its

statement an excerpt of the relevant discovery requests and any responses and

objections that are the subject of the dispute. A complete copy of the discovery

requests should not be attached. The opposing party or parties may provide a

responding statement to the Court, subject to the same limitations. In the

discretion of the Court, statements submitted by the parties may be filed on the

docket.




                                         17
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 18 of 33




      After receipt of the parties’ submissions, Chambers will schedule a

conference call with all parties in which the Court will attempt to rule on or resolve

the matter without the necessity of a formal motion. The conference call will be

recorded by a court reporter.

      If a dispute between a party and a non-party arises (e.g., a disagreement

regarding a subpoena), the party must promptly inform the non-party of this

discovery-dispute policy. In raising the discovery dispute with the Court, both the

party and the non-party must follow the same procedure detailed above.

      g.     Discovery Period Extensions

      Parties are encouraged to formulate their discovery plans early to facilitate

the completion of necessary discovery before the close of the discovery period. If

all parties agree that an extension of a discovery deadline is necessary, the parties

shall file a consent motion. The consent motion shall state: (1) the original (and, if

applicable, current) date from which the extension is being sought; (2) the number

of previous requests for extensions, if any; and (3) why the extension is needed to

complete identifiable tasks.

      Where extension requests are not made by consent, or are otherwise

opposed, the requesting party should provide the same information outlined




                                         18
        Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 19 of 33




above but make the request using the discovery dispute procedure outlined in

Section III.f.

       Absent extraordinary circumstances, requests or motions for extensions

must be filed prior to the expiration of the existing discovery period. The Court

will not enforce private agreements between the parties or their counsel to conduct

discovery beyond the conclusion of the discovery period. The Court does not

allow the presentation of evidence at trial that was requested and not revealed

during the discovery period unless it orders such material to be produced after

completion of the discovery period pursuant to a motion to compel (or similar

motion).

       h.        Confidentiality Agreements, Protective Orders, Motions to Seal

       Absent extraordinary circumstances making prior consultation impractical

or inappropriate, the party seeking to file documents containing confidential

information shall first consult with the party who designated the document as

confidential to determine if some less restrictive measure than filing the document

under seal may serve to provide adequate protection. Any motion to file under

seal should indicate whether it is by consent, unopposed, or opposed.

       To request to file material under seal, counsel should follow the mechanism

described in the Local Rules and consult the Court’s Procedure for Electronic

                                          19
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 20 of 33




Filing Under Seal in Civil Cases.1 These procedures require filing an unredacted

version of the document as provisionally under seal and publicly filing a redacted

version of the document, in addition to the motion to file under seal.

      When filing the unredacted, provisionally sealed document, counsel should

use the CM/ECF event code “Notice of Filing.” The Notice of Filing should be the

lead document, and the brief and all supporting documents should be included as

exhibits to the notice. For example, if the party is requesting that Exhibit A to a

Motion for Summary Judgment and a portion of the memorandum of law in

support of the motion be filed under seal, the Notice of Filing Sealed Document

should attach as exhibits: the motion for summary judgment, the unredacted

supporting memorandum of law, Exhibit A, and all other exhibits to the motion.

      These instructions do not apply to parties appearing pro se. For pro se

litigants, motions to seal must be manually filed with the Clerk of Court. In such

instances, the material subject to the request to seal should be attached as an

exhibit to the motion. The Clerk will enter the motion on the docket under a

provisional seal, without public viewing access.




1   www.gand.uscourts.gov/cv-sealed-procedures
                                        20
          Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 21 of 33




         The party filing the motion to file under seal should clearly indicate the type

of material the party is seeking to seal and its justification for protecting that

material from disclosure. In accordance with Fed. R. Civ. P. 26(c), the Court will

only grant such motions for good cause. Given the public’s interest in disclosure,

good cause will generally only be established where the materials contain trade

secrets, personal identifying information, or sensitive commercial information.

IV.      Summary Judgment

         a.    Record Citations

         Record citations should be made only in the statement of undisputed

(or disputed) material facts or responses thereto (hereinafter collectively referred

to as “SMFs”). Summary judgment briefs should cite only to the relevant

numbered paragraph(s) of the SMFs, not the underlying record.

         Deposition transcripts that are cited in the SMFs should be filed in their

entirety under a separate but contemporaneous “Notice of Filing” docket entry,

unless such transcripts have previously been filed on the docket. Excerpts of

deposition transcripts should not be attached to the SMFs or summary judgment

brief.




                                            21
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 22 of 33




      b.      Statements of Undisputed or Disputed Material Facts

      Statements of Undisputed or Disputed Material Facts are each limited to 15

pages. A party responding to a statement of undisputed or disputed material facts

shall copy the statement to which it is responding and provide its response to that

statement immediately following.

V.    Trial

      a.      Proposed Consolidated Pretrial Order

      As part of the proposed consolidated pretrial order, the parties must submit

a single, unified set of proposed voir dire questions. The parties may divide the list

according to the questions that each party proposes to ask. Any objections by the

opposing party must be included directly below the question at issue. The Court’s

Qualifying Questions for Prospective Jurors are attached to this Standing Order as

Exhibit A. Do not duplicate these questions in the proposed voir dire questions.

      In listing witnesses or exhibits in the proposed consolidated pretrial order,

a party may not reserve the right to supplement the list and may not adopt another

party’s list by reference. Witnesses and exhibits not identified in the proposed

consolidated pretrial order may not be used during trial, unless the witness or

exhibit is solely for impeachment or rebuttal and could not have been anticipated

in advance, or to prevent a manifest injustice.


                                         22
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 23 of 33




      b.      Final Pretrial Conference

      The Court will conduct a final pretrial conference prior to trial. The purpose

of the conference is to simplify the issues to be tried and to rule on evidentiary

objections raised in the proposed consolidated pretrial order.

      Unless otherwise directed, all motions in limine shall be filed at least 14 days

before the conference. Briefs in opposition to motions in limine should be filed at

least seven days before the conference. Because the motions in limine will be

addressed during the conference, the Court disfavors the filing of reply briefs.

      Daubert motions must be filed no later than the date the proposed

consolidated pretrial order is filed. Briefs in opposition must be filed within

14 days following the Daubert motion. Reply briefs must be filed within seven days

thereafter.

      c.      Courtroom Technology

      Our courtroom has various electronic equipment for use by counsel at trial

and hearings. For more information on the equipment, or to schedule an

opportunity to test the equipment, please contact Chambers. It is the parties’

responsibility to make sure they know how to use the equipment available, to have

the cables necessary to hook up their equipment, and to ensure that their

equipment will interface with the Court’s technology.


                                          23
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 24 of 33




      Any party or counsel without a Blue Card (i.e., the blue ID card issued

through the U.S. Marshals Service) who would like to bring into the courthouse

electronic equipment, such as a laptop computer or a cell phone with a camera,

must file a motion and proposed order allowing the same. The proposed order

should identify the electronic equipment, specify the date(s) of the hearing or trial

to which the party or counsel desires to bring the equipment, and identify the

courtroom to which the equipment will be brought. The motion and

accompanying order should be filed at least three business days prior to the

hearing or trial. A Word version of the proposed order should be attached to the

CM/ECF filing receipt email of the motion and forwarded to Chambers.

      d.     Trial Days

      The Court’s trial days will generally run from 9:30 a.m. until 5:00 p.m.,

Monday through Friday. There will be a 15-minute recess mid-morning and again

mid-afternoon, as well as a lunch break.

      When the jury is in the courtroom, it is the responsibility of the Court, the

litigants, and counsel to use the jury’s time efficiently. Accordingly, it is each

party’s responsibility to have enough witnesses on hand for each day’s

proceedings. Matters that need to be addressed outside the presence of the jury

should be reasonably anticipated and raised during breaks or before the start of

                                         24
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 25 of 33




the trial day. Sidebar conferences during trial are particularly disfavored and

requests for them may be denied.

             i.    Voir Dire

      During voir dire, the Court will ask certain qualifying questions. The Court’s

questionnaire is attached as Exhibit A. The Court will then permit the attorneys to

ask the voir dire questions it has approved.

      In general, eight jurors will be selected to deliberate for cases expected to

last one week or less. The Court may empanel additional jurors for cases expected

to last more than one week.

             ii.   Courtroom Communications and Conduct

      All communications to the Court should be made before a microphone from

a position at counsel table or from the lectern. Counsel should refrain from making

disparaging remarks or displaying ill will toward witnesses and other counsel.

Counsel and litigants are to refrain from making gestures, facial expressions, or

audible comments as manifestations of approval or disapproval of testimony,

argument, or rulings by the Court. Counsel are prohibited from addressing

comments or questions to each other. All arguments, objections, and motions

should be addressed to the Court.




                                         25
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 26 of 33




      Counsel should not ordinarily make motions in the presence of the jury.

Such matters may be raised at the next recess. A motion for mistrial must be made

immediately, but the Court may require argument at the next recess or excuse the

jury. When making an objection, counsel shall state only the legal basis of the

objection (e.g., “leading” or “hearsay”) and should not elaborate, argue, or refer to

other evidence unless asked to do so by the Court. Offers or requests for

stipulations should be made privately, not within the hearing of the jury.

             iii.   Exhibits

      Exhibits must be examined and marked before trial in compliance with

LR 16.4, NDGa. The parties should deliver tabbed, indexed three-ringed binders

with the marked trial exhibits to Courtroom Deputy Holland before the start of

court on the first day of trial. At the same time, parties should also provide copies

of the marked exhibits in electronic form (e.g., on a disc, thumb drive, or other

similar media) to Ms. Holland.

      While in Court, all papers intended for Judge Grimberg should be handed

to Ms. Holland, who will pass them to the Judge. Counsel are not required to

obtain permission to approach a witness in order to show the witness an exhibit

or other document.




                                         26
          Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 27 of 33




               iv.   Jury Charges

         Notwithstanding LR 51.1(A), NDGa, preliminary requests to charge and

proposed verdict forms (if any) shall be filed on CM/ECF no later than five days

prior to the final pretrial conference, unless otherwise ordered by the Court. At the

same time, a Word version of the proposed jury charge and proposed verdict form

(if any) should be attached to the CM/ECF filing receipt email and forwarded to

Chambers.

         The jury charge shall be a single, unified set of proposed jury instructions.

In other words, the Court requires a consolidated set of jury instructions to which

all parties agree. Following the agreed-on jury instructions, the parties should

include their instructions to which opposing counsel objects. The parties should

indicate who is proposing the instruction, the legal basis for it, and the basis for

the other party’s opposition.

         Ordinarily, the Court will charge the jury before closing argument. The jury

will be provided with a written copy of the jury instructions before deliberations

begin.

         Counsel must use the Eleventh Circuit Pattern Jury Instructions, if

applicable. If there is no appropriate Eleventh Circuit charge, counsel should use




                                           27
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 28 of 33




Federal Jury Practice and Instructions.2 If Georgia State law applies, counsel must

use the Suggested Pattern Jury Instructions by the Council of Superior Court

Judges of Georgia. If other state law applies, counsel shall present the appropriate

pattern instruction from the applicable state.

      When proposing charges for which there is not a pattern charge, counsel

must provide citations to the legal authorities supporting the charge requested.

Each request to charge shall be numbered sequentially and on a separate page,

with authority for the requested charge cited at the bottom of the page. Counsel

should be sure to include all substantive law issues and should not assume that

the Court has its own charge on the substantive law.

      SO ORDERED this the 16th day of November 2020.




                                                     Steven D. Grimberg
                                                  United States District Judge




2   O’Malley, Grenig & Lee, FED. JURY PRACTICE & INSTRUCTIONS (6th ed. 2012
    Supp. 2020).
                                        28
         Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 29 of 33




      EXHIBIT A: QUALIFYING QUESTIONS FOR PROSPECTIVE JURORS

1.      Does any member of the panel know or are you related to [Plaintiff’s
        attorney]?

2.      Does any member of the panel know any employees of, or has any member
        of the panel or an immediate family member worked for or been
        represented by the law firm of [Plaintiff’s attorney]?

3.      Does any member of the panel know or are you related to [Defendant’s
        attorney]?

4.      Does any member of the panel know any employees of, or has any member
        of the panel or an immediate family member worked for or been
        represented by the law firm of [Defendant’s attorney]?

5.      Does anyone know or are you related to [Plaintiff] in the case?

6.      Does anyone know or are you related to [Defendant] in the case?

7.      Does anyone know any of the following individuals who may be witnesses
        in this case [list witnesses]?

8.      Does anyone believe you know anything about this case or that you have
        heard anything about this case before coming to Court today?

9.      Is there any member of the panel who would not accept the law as I give it
        to you in my instructions even if you disagree with the law?

10.     Does any juror hold any belief, religious or otherwise, which discourages or
        prevents jury service?

11.     Is there any member of the panel who has any special disability or problem
        that would make serving as a member of this jury difficult or impossible?




                                         29
          Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 30 of 33




                       EXHIBIT B: CERTIFICATE OF COMPLIANCE


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

XXXXXXXXXXXX,

          Plaintiff,                                    Civil Action No.
                                                       XX-cv-XXXXX-SDG
                         v.

XXXXXXXXXXXX,

          Defendant.


                              CERTIFICATE OF COMPLIANCE

      I hereby certify that I have read the Court’s Standing Order Regarding Civil

Litigation and that I will comply with its provisions during the pendency of this

action.




                                              Signature of counsel/pro se party




                                         30
        Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 31 of 33




                             APPENDIX
             SPECIAL INSTRUCTIONS FOR PRO SE LITIGANTS

       Parties proceeding pro se (without an attorney) must comply with the

Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) as well as the Court’s Local

Rules (“LR, NDGa”). Pro se parties may obtain certain basic materials and hand-

outs from the Office of the Clerk of Court located on the 22nd Floor of the Richard

B. Russell Federal Building, 75 Ted Turner Drive, S.W., Atlanta, Georgia 30303.

Many     documents      are     also   available   on   the   Court’s   website    at

www.gand.uscourts.gov. Pro se litigants may utilize the law library located on the

23rd floor of the courthouse.

       Litigants are generally prohibited from engaging in ex parte communications

with the Court. “Ex parte communications” means any form of contact with the

Court outside the presence of the opposing party or opposing party’s counsel. If a

litigant seeks court action, the appropriate procedure is to put the request in

writing, in the form of a motion, file the motion with the Clerk’s office, and serve

the opposing party or party’s counsel.

       A pro se litigant is required to (1) provide the Clerk with an original of any

further pleadings or other papers filed after the Complaint, and (2) serve on the

opposing party or party’s counsel, by mail or hand delivery, a copy of every

additional pleading or other paper described in Fed. R. Civ. P. 5. Once counsel for


                                           31
        Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 32 of 33




the opposing party has appeared in the case, the opposing party should not be

served individually; service should be made directly on the opposing party’s

counsel. The Clerk of Court and the U.S. Marshals Service will not serve

documents filed by either party, unless expressly directed to do so by the Court.

      Each pleading or paper described in Fed. R. Civ. P. 5 shall include a

certificate stating the date on which an accurate copy of that document was served.

This Court may disregard any papers that have not been properly filed with the

Clerk, or that do not include a certificate of service. Pro se litigants are also advised

that, under LR 7.1, NDGa, if the deadline for a response to a motion passes without

a response being filed, the motion is deemed unopposed. Further, under

LR 56.1(B)(2)(a)(2), NDGa, if a respondent to a motion for summary judgment fails

to contest the movant’s statement of material facts, the Court will deem the

movant’s facts as admissions.

      Pro se litigants are further REQUIRED to keep the Court advised of their

current address at all times during the pendency of the lawsuit. LR 83.1(D)(3),

NDGa provides that parties appearing pro se have a duty to notify the Clerk’s

Office by letter of any change in address or telephone number. A pro se litigant’s

failure to do so where such failure “causes delay or adversely affects the

management of a case” may be subject to sanction by the Court. Pro se litigants are
       Case 1:20-cv-04651-SDG Document 4 Filed 11/16/20 Page 33 of 33




encouraged to provide the opposing party/counsel with an email address for

purposes of communicating regarding the case and serving copies of court filings

and discovery. Pro se litigants are advised, however, that the Court serves via

regular mail only and not via email.
